               Case 2:21-cv-00451-GMB Document 4 Filed 04/30/21 Page 1 of 2                            FILED
                                                                                              2021 Apr-30 AM 09:14
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

MELISSA FENDLEY,                               )
                                               )
         Plaintiff,                            )
                                               )
vs.                                            )       Case No. 2:21-cv-00451-GMB
                                               )
TOP HAT BARBECUE, INC.,                        )
                                               )
         Defendant.                            )

                         JOINT MOTION TO STAY/EXTENSION OF TIME
                               TO FILE RESPONSIVE PLEADING

         Plaintiff, Melissa Fendley (hereinafter, “Plaintiff”), and Defendant, Top Hat Barbecue

(hereinafter, “Defendant”), by and through their undersigned counsel, hereby move the Court to

stay these proceedings for a period of 45 days while the parties attempt a good faith effort to

amicably resolve this matter without further consuming the parties’ and Court’s time and

resources. Defendant also requests an extension of 45 days in which to file its Response/Answer

to Plaintiff’s Complaint. In support of this motion, the parties state as follows:

         1. Plaintiff filed this action on March 30, 2021. (Doc. 1).

         2. Defendant’s Response/Answer is due to be filed on May 5, 2021.

         3. Defendant requests an extension of time to file said Response/Answer until June 19,

               2021.

         4. Counsel for Plaintiff and Defendant are engaging in a good faith effort to resolve this

               matter.

         WHEREFORE, premises considered, Plaintiff and Defendant move the Court to stay

these proceedings and permit an Extension of Time for Defendant to file a Response/Answer for

a period of 45 days until June 19, 2021.


{BH480538.1}
           Case 2:21-cv-00451-GMB Document 4 Filed 04/30/21 Page 2 of 2




        Respectfully Submitted, this the 30th day of April, 2021.




                                                     /s/ Mac B. Greaves
                                                     Mac B. Greaves (ASB-6830-A60M)
                                                     Jones Walker LLP
                                                     420 20th Street North
                                                     Suite 1100
                                                     Birmingham, Alabama 35203
                                                     Telephone: 205-244-5262
                                                     Email: mgreaves@joneswalker.com

                                                     Counsel for Defendant


                                                     /s/ Edward I. Zwilling (w/permission)
                                                     Edward I. Zwilling (ASB-1564-L54E)
                                                     Law Office of Edward I. Zwilling, LLC
                                                     4000 Eagle Point Corporate Dr.
                                                     Birmingham, Alabama 35242
                                                     Telephone: 205-822-2701
                                                     Email: edwardzwilling@zwillinglaw.com

                                                     Counsel for Plaintiff




{BH480538.1}                                     2
